Title: To George Washington from John Robinson, 16 December 1755
From: Robinson, John
To: Washington, George



Dear Sir
Decr 16. 1755

I recd your favour by Mr Mercer and am very sorry I could not dispatch him sooner, but it was impossible, and at last have not been able to send the whole ballance having got ready for him only Four Thousand Pounds ten shillings which I hope will be sufficient to answer all your present Occasions and the Ballance you may have whenever you please to order it. I[t] gives me great Concern to find you meet with so many obstacles in the discharge of your Duty in the Service of your Country, which I know you have much at heart, it astonishes me to hear that a petty Officer should pretend to command the Forces

raised by this Colony and in a Fort erected at our Expence and that our Govr should suffer us to be made such dupes of, but I hope his Majesty will soon do Justice to your Merit and releive you from the disagreable situation you are now in, and that you may be at liberty to act for the good [of] your Country to which I am sure your inclination strongly leads you, I am with real truth Dr Sir Your Affect. Friend

John Robinson

